Hall, Justice.
[A fi. fa. in favor of B. H. Brown & Brother, against Mr. and Mrs. Thomas Hopson, was levied on a horse, which was claimed by P. O. Whitaker on behalf of his firm, P. *821H. Whitaker & Son. Whitaker purchased and took a transfer of the fi. fa., causing the plaintiff first to dismiss the levy on the horse. He then had’it levied on a mule, to which Pergerson interposed a claim. On the trial, it appeared that Pergerson had made an exchange with Hop-son, receiving the mule and giving Hopson the horse ; that Whitaker & Son obtained the horse from Hopson; and that it was worth more than the amount of thefi. fa. In the justice’s court, the mule was found subject. Claimant appealed to a jury, and after their verdict, carried the case to the superior court by certiorari. The court held that the mule was not subject, and rendered final judgments» that effect. Plaintiff excepted.]